[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Summary judgment is granted only where there is no genuine issue as to any material fact and the moving part  is entitled to judgment as a matter of law. Practice Book § 384, now Practice Book (1998 Rev.) § 17-49; Maffucci v. Royal ParkLimited Partnership, 243 Conn. 552, 554, ___ A.2d ___  (1998). "[T]he part seeking summary judgment has the burden of showing the nonexistence of an  material fact. . . ." Id.
The defendant fails to supply  the court with an  evidence which indicates that she did not act with "actual malice." Further, the defendant does not provide the court with an evidence regarding whether the allegations in the letter are true. These are genuine issues of material fact relevant to the plaintiff' s claims. The motion for summary  judgment, therefore, is denied.
So Ordered.
D'ANDREA, J.